             Case 1:20-cv-08074-JMF Document 35 Filed 03/10/21 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------------ X
                                                                          :
 DAVID DOUEK,                                                             :
                                              Plaintiff,                  :
                                                                          :   20-CV-8074 (JMF)
                            -v-                                           :
                                                                          :       ORDER
 CITIBANK, N.A., et al,                                                   :
                                              Defendants.                 :
                                                                          :
 ------------------------------------------------------------------------ X

JESSE M. FURMAN, United States District Judge:

       On March 9, 2021, the Court received a letter from Plaintiff, who is proceeding without
counsel, asking for a thirty-day extension of the deadlines previously ordered by the Court at ECF
No. 18. See ECF No. 34. The request is GRANTED. Accordingly, and in accordance with the
Court’s previous Order at ECF No. 18, Plaintiff shall either amend his complaint or oppose the
pending motions to dismiss by April 9, 2021.

        Plaintiff will not be given any further opportunity to amend the complaint to address issues
raised by any motion to dismiss. If Plaintiff does amend, by three (3) weeks after the amended
complaint is filed, each Defendant that has moved to dismiss shall: (1) file an answer; (2) file a new
motion to dismiss; or (3) file a letter on ECF stating that it relies on the previously filed motion to
dismiss. If a Defendant files an answer or a new motion to dismiss, the Court will deny any
previously filed motion to dismiss filed by that Defendant as moot.

        If he chooses not to amend his Complaint, Plaintiff shall file and serve any opposition to the
motions to dismiss in the form of a single, consolidated memorandum of law responding to all
motions to dismiss that have been filed. Any reply in support of any motion to dismiss shall be
filed by April 23, 2021.

                                                             ***

        To minimize delays due to mailing, pro se parties are encouraged to consent to receive
all court documents electronically. A Consent to Electronic Service Form is attached to this
Order and available on the Court’s website at https://nysd.uscourts.gov/sites/default/files/2018-
06/proseconsentecfnotice-final.pdf. Additionally, in light of the current global health crisis, parties
proceeding pro se are encouraged to submit all filings by email to Temporary_Pro_Se_
Filing@nysd.uscourts.gov. Instructions for filing documents by email are attached to this Order.
Pro se parties who are unable to use email may still submit documents by regular mail to the Pro Se
Office, Thurgood Marshall Courthouse, 40 Centre Street, Room 105, New York, New York 10007,
or in person at the drop box located at the U.S. Courthouses in Manhattan (500 Pearl Street) and
White Plains (300 Quarropas Street). In either case, however, there may be significant delays
before such filings are received and/or docketed. No documents or court filings should be sent
directly to Chambers. Copies of correspondence between a pro se party and counsel shall not be
           Case 1:20-cv-08074-JMF Document 35 Filed 03/10/21 Page 2 of 6



sent to the Court. For more information, please visit the Court’s website at www.nysd.uscourts.gov
and review the Court’s Individual Rules and Practices in Civil Pro Se Cases, attached to this Order.

        There is a Pro Se Law Clinic in this District to assist non-incarcerated people who are
parties in civil cases and do not have lawyers. The Clinic may be able to provide Plaintiff with
advice in connection with this case. The Pro Se Law Clinic is run by a private organization called
the New York Legal Assistance Group; it is not part of, or run by, the Court (and, among other
things, therefore cannot accept filings on behalf of the Court, which must still be made by any
unrepresented party through the Pro Se Intake Unit). Due to the current global health crisis, the
Clinic has suspended all in-person client meetings until further notice. Limited-scope legal
assistance will continue to be provided, but only by appointment and only over the telephone.
To schedule an appointment, Plaintiff should call (212) 659-6190 and leave a message specifying a
call-back number.

       Finally, the Clerk of the Court is directed to mail a copy of this Order to Plaintiff.

       SO ORDERED.

Dated: March 10, 2021                              __________________________________
       New York, New York                                   JESSE M. FURMAN
                                                          United States District Judge




                                                   2
            Case 1:20-cv-08074-JMF Document 35 Filed 03/10/21 Page 3 of 6


                     United States District Court
                     Southern District of New York
                     Pro Se Office


     Pro Se (Nonprisoner) Consent & Registration Form to Receive
                      Documents Electronically
Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

    1. Sign up for a PACER login and password by contacting PACER 1 at
       www.pacer.uscourts.gov or 1-800-676-6856;
    2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail. Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.

                                           IMPORTANT NOTICE
Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court’s
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

         1. You will no longer receive documents in the mail;
         2. If you do not view and download your documents during your “free look” and
            within 15 days of when the court sends the e-mail notice, you will be charged for
            looking at the documents;
         3. This service does not allow you to electronically file your documents;
         4. It will be your duty to regularly review the docket sheet of the case. 2

1Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.
2The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk’s
Office at the Court.
            Case 1:20-cv-08074-JMF Document 35 Filed 03/10/21 Page 4 of 6


                     United States District Court
                     Southern District of New York
                     Pro Se Office


                             CONSENT TO ELECTRONIC SERVICE
I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

          1. I have regular access to my e-mail account and to the internet and will check regularly
             for Notices of Electronic Filing;
          2. I have established a PACER account;
          3. I understand that electronic service is service under Rule 5 of the Federal Rules of Civil
             Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
             copies of case filings, including motions, decisions, orders, and other documents;
          4. I will promptly notify the Court if there is any change in my personal data, such as name,
             address, or e-mail address, or if I wish to cancel this consent to electronic service;
          5. I understand that I must regularly review the docket sheet of my case so that I do not
             miss a filing; and
          6. I understand that this consent applies only to the cases listed below and that if I file
             additional cases in which I would like to receive electronic service of notices of
             documents, I must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:
          Note: This consent will apply to all cases that you have filed in this court, so please list all of
          your pending and terminated cases. For each case, include the case name and docket
          number (for example, John Doe v. New City, 10-CV-01234).




Name (Last, First, MI)



Address                      City                       State                       Zip Code


Telephone Number                                        E-mail Address


Date                                                    Signature

Return completed form to:
Pro Se Office (Room 200)
500 Pearl Street
New York, NY 10007
        Case 1:20-cv-08074-JMF Document 35 Filed 03/10/21 Page 5 of 6

                  United States District Court
                  Southern District of New York
                  Temporary_Pro_Se_Filing@nysd.uscourts.gov.


                INSTRUCTIONS: EMAIL PRO SE FILINGS

How do I email documents to the Clerk’s Office for filing?
    •   SIGN. You must sign your document by either signing the document before
        you scan it or typing “/s/ [Your Name].” The Court will accept typed
        signatures in this format.

    •   CONTACT INFORMATION. The document must include your name,
        address, telephone number and email address (if available).
    •   SUBJECT LINE. For existing cases, the subject line of the email must
        read, “Pro Se Filing – XX-CV-XXXX.” For new cases, the subject line of
        the email must read, “Pro Se Filing – New Case.”
    •   EMAIL the PDF document to
        Temporary_Pro_Se_Filing@nysd.uscourts.gov.

Can I start a new case by email?
    •   YES. To start a new case, you may email your complaint to
        Temporary_Pro_Se_Filing@nysd.uscourts.gov.

    •   In addition to emailing your complaint, you must either (1) email an
        application requesting that the fee be waived, available at
        https://nysd.uscourts.gov/node/838, or (2) pay the filing fee of $400. If you
        are paying the filing fee, add to the subject line, “Pro Se Filing – New Case –
        FEE PAID.” Payment must be made within 21 days by certified check or
        money order, made out to Clerk, USDC, SDNY, and mailed to: Cashiers-
        Room 120, 500 Pearl Street, New York, NY 10007. The check must include
        the case number, which you can learn by calling (212) 805-0175.

Can I include any questions or information in my email?
    •   NO. You must only include the attached document(s) for filing. No one will
        read messages in the body of the email and no one will respond to any
        questions.




                   500 PEARL STREET; 40 FOLEY SQUARE | NEW YORK, NY 10007
                        300 QUARROPAS STREET | WHITE PLAINS, NY 10601
Rev. 4/8/2020
        Case 1:20-cv-08074-JMF Document 35 Filed 03/10/21 Page 6 of 6
                                                         Instructions: Email Pro Se Filings
                                                                               Page 2 of 2


Will someone respond to my email?
    •   NO. This email address cannot respond to inquiries. The Clerk’s Office will
        download the email attachment. This is a NO-REPLY email address. But
        you may call (212) 805-0175 to confirm that your documents were received.
        Please wait at least one week before calling.

Can I email the assigned judge instead?
    •   NO. Any submission emailed to any other court email address will be
        disregarded by the recipient.

Can the Clerk’s Office assist with scanning?
    •   NO. If you are unable to email your documents, you must submit them by
        mail to the Pro Se Intake Unit.

Can someone email my documents for me?
    •   YES. But please include your email address, if available, in the document.
        The Court will only communicate with the email address listed on the filed
        documents, and only if you have consented to receive court documents by
        email.

Can I receive court documents by email?
    •   YES. Complete and email a signed consent to electronic service form.

Do I need to serve my adversary?
    •   NO. After the document is emailed to the Court and electronically filed,
        your adversary will receive electronic notification of the filing.




                  500 PEARL STREET; 40 FOLEY SQUARE | NEW YORK, NY 10007
                       300 QUARROPAS STREET | WHITE PLAINS, NY 10601
Rev. 4/8/2020
